Citation Nr: 0918973	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
spondylolisthesis at L5-S1 with bilateral spondylosis of the 
lumbar spine.

2.  Entitlement to a separate rating for sciatic nerve 
paralysis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1972 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in December 2005.

The Board notes the Veteran's statements in his September 
2003 VA Form 9 may be construed as raising a claim for 
entitlement to a temporary total disability rating based upon 
convalescence.  This matter is again referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's spondylolisthesis at L5-S1 with bilateral 
spondylosis of the lumbar spine is manifested by no more than 
moderate intervertebral disc syndrome, moderate lumbar spine 
motion limitation, or forward flexion of the thoracolumbar 
spine to 30 degrees or more, including as a result of pain 
and dysfunction.

3.  Neurological symptoms manifest upon VA examination in 
July 7, 2008, included positive straight leg raise testing on 
the right, no reflexes in the knees and ankles, and decreased 
pinprick to the right lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
spondylolisthesis at L5-S1 with bilateral spondylosis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5239, 5243, 5292, 5293, 5295 (before and after 
September 23, 2003).

2.  A separate 10 percent rating, but no higher, for mild 
sciatic nerve incomplete paralysis effective from July 7, 
2008, is allowed.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239, 
5243, 5292, 5293, 5295 (as effective after September 23, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in March 2002, January 2006, and March 
2007.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2007.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  In this case, the 
January 2006 VCAA notice letter informed the Veteran that in 
order to prevail on a claim for an increased rating the 
evidence must show that his service-connected disability had 
gotten worse or increased in severity.  The Veteran was also 
given information regarding the rating criteria relevant to 
his disability in a September 2003 statement of the case and 
in a February 2004 supplemental statement of the case.  The 
claim was subsequently re-adjudicated considering all 
relevant and revised rating criteria in a March 2009 
supplemental statement of the case.  The Board finds that 
based upon the extensive information provided during the 
course of this appeal a reasonable person could be expected 
to understand from the notices provided what was needed.  
Although the VCAA notice letters did not meet all of the 
Vazquez-Flores requirements, the notice defect in this case 
did not affect the essential fairness of the adjudication.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Although 
records of the Veteran's reported second back surgery in 
approximately December 1999 are not included in the present 
record, the Board finds the available treatment and 
examination records adequately demonstrate the disability 
picture over the course of the present appeal.  It is 
significant to note that a March 2002 search for VA treatment 
records revealed no records of importance and that the 
Veteran reported in February 2006 that since December 2001 he 
had received all of his treatment at VA medical facilities.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Factual Background

Service treatment records show the Veteran complained of a 
history of intermittent backaches in a November 1971 report 
of medical history.  VA examination in September 1975 noted a 
history of low back pain and X-ray findings of Grade II 
spondylolisthesis.  Service connection was established for 
spondylolisthesis aggravated by active service in a June 1977 
Board decision.  A July 1978 rating decision established a 20 
percent rating.  

Private medical records show the Veteran had a two- level 
cervical laminectomy in 1993 and that he sustained a work-
related injury in November 1997 when he tripped over a waste 
paper basket and fell against some equipment.  It was noted 
that magnetic resonance imaging (MRI) scans revealed a 
herniated disc at L5-S1 with bilateral nerve root 
encroachment and grade I spondylolisthesis at the L5-S1 level 
due to bilateral pars defects.  A posterior decompressive 
laminectomy was performed in October 1998 at the L5 level 
with nerve root decompression at the L5 and S1 level.  A 
January 1999 evaluation revealed trunk mobility decreased in 
all planes.  Range of motion studies of the lumbar spine 
revealed flexion to 34 degrees, extension to 7 degrees, left 
lateral flexion to 22 degrees, and right lateral flexion to 
22 degrees.  Straight leg raise testing was to 43 degrees on 
the right and to 55 degrees on the left.  There was no 
specific motor weakness to the lower extremities.  Knee 
reflexes were equal, bilaterally.  Reflexes at the ankle were 
hard to elicit.  Straight leg raise tests in the supine and 
sitting position were negative.  There was bilateral 
hamstring tightness.  A functional assessment found the 
Veteran's physical demand level was in the light 
classification which was described as the ability to 
occasionally lift 20 pounds and to frequently lift 10 pounds.

The Veteran submitted a claim for an increased rating that 
was received by VA on December 20, 2001.  He reported he had 
been scheduled for a second back surgery in December 1999.  
In subsequent statements in support of his claim he 
complained of constant back pain requiring pain medication 
and stated his pain radiated down his right leg.  He also 
reported that because of his back disability he was only able 
to find part-time employment, but that he was presently 
working 30 hours per week for a company servicing bottled 
water vending machines.

In a May 2002 VA examination report, the Veteran stated that 
hardware from his back surgery in 1998 was removed in 
December 2000.  He took ibuprophen and Tylenol for his back 
disability and reported that he had lost no time from work as 
a result of this disorder except during his surgical 
procedures.  He did not use an ambulatory accessory of any 
type and he stated the disorder did not interfere with his 
job performance.  Range of motion studies revealed anterior 
flexion of the lower back from 0 to 40 degrees, posterior 
flexion from 0 to 10 degrees, left flexion from 0 to 25 
degrees, and right flexion from 0 to 25 degrees.  There was 
no spasticity, scoliosis or kyphosis appreciated.  The 
musculature of the back appeared normal.  X-rays films 
revealed spondylosis at L5-S1 with grade II 
spondylolisthesis.  There was marked narrowing of the disc 
space between L5 and S1.  The diagnoses included 
spondylolisthesis of L5 on S1 with residuals manifesting as 
chronic stiffness and low grade pain with minor loss of range 
of motion.  

VA treatment records include a December 2003 annual 
examination report which noted the Veteran complained of 
intermittent moderate to severe pain in the back and neck.  
He reported he used ibuprophen on an as needed basis.  He 
estimated his constant pain at the five to six level on a ten 
point scale and stated that sometimes he experienced severe 
pain at the eight or nine level.  He claimed he was 
experiencing more frequent episodes of back pain and that he 
was feeling more stressed out and depressed secondary to the 
pain.  The examiner noted there was moderate paravertebral 
tenderness and tenderness in the L4 area.  There was some 
difficulty in bending forward and moderate pain on straight 
leg raise testing.  A neurological examination revealed no 
focal motor or sensory deficits.  The diagnoses included 
chronic neck and back pain status post surgery for 
spondylosis.  

On VA examination in January 2004 the Veteran reported that 
his back problems had been worsening over the past three 
years with pain in the low back radiating down the right leg 
with tingling and numbness.  He described the pain as dull, 
but sometimes sharp in character.  He estimated his constant 
pain as seven to eight on a ten point scale.  He reported he 
was taking Darvocet three times per day which did not help.  
He reported precipitating factors including long standing, 
long sitting, and lifting.  He claimed he was unable to sleep 
due to back pain, but denied any flare-ups and denied any 
episode requiring bed rest or an inability to move.  He 
denied any bowel or bladder problems.  He reported he did not 
use a back brace, cane, crutches, or walker.  He stated he 
was able to walk a mile, but that the previous week it took 
him an hour to walk a mile and the next day he was barely 
able to move.  He asserted the disorder affected his 
activities of daily living, recreational activities, and 
driving.  

An examination revealed normal spine movement that was 
symmetrical in appearance.  It was noted the Veteran walked 
with a normal gait.  Range of motion studies revealed forward 
flexion to 75 degrees with complaints of pain in the lower 
back, extension to 20 degrees with complaints of pain, left 
lateral flexion to 25 degrees with complaints of pain, right 
lateral flexion to 25 degrees with complaints of pain, left 
lateral rotation to 25 degrees with complaints of pain, and 
right lateral rotation to 25 degrees with complaints of pain.  
On repetitive motion studies forward flexion was to 72 
degrees with complaints of pain and stiffness in the back, 
extension was to 20 degrees with complaints of pain and 
stiffness, left lateral flexion to 20 degrees, right lateral 
flexion to 20 degrees with complaints of pain, left lateral 
rotation to 20 degrees, and right lateral rotation to 20 
degrees with complaints of pain.  There were no sensory 
disturbances, and sensation was intact.  X-rays revealed a 
grade II L5 anterolisthesis with bilateral spondylosis and 
degenerative disc at L5-S1 and facet hypertrophy at L4-L5.  
The diagnosis was lumbosacral spine bilateral spondylosis 
with anterolisthesis.
VA treatment records dated in March 2004 noted the Veteran 
complained of constant back pain with radiation to the right 
thigh and feet.  An examination revealed limited range of 
motion of the back with pain in the back radiating to the 
right thigh.  Straight leg raises were positive.  There was 
stiffness along the paravertebral area.  The diagnoses 
included low back pain that was stable or improving.  A May 
2005 report noted he had a two-day history of more pain and 
stiffness after lifting a heavy wooden piece.  He stated he 
was able to walk, but was having pain on bending.  The 
examiner noted there was normal curvature of the spine with 
tenderness along the lower spine, mostly in the left 
sacroiliac joint.  Straight leg raises were positive with 
pain and tenderness along the sacroiliac joint.  The 
diagnoses included back sprain and low back pain. 

At his hearing in September 2005 the Veteran testified that 
his back disability interfered with his employment servicing 
and repairing water vending machines.  He stated his job 
required a lot of heavy lifting and kneeling, including that 
he lift 40 to 50 pound bags of salt.  He also stated he was 
often in and out of his vehicle which was a manual shift 
transmission and that his back never stopped hurting.  He 
reported he used medication for his back and that he 
occasionally used a back brace when he knew he would be 
lifting.  He stated he had constant back pain and that his 
back had completely given out approximately 10 times over the 
past 12 months.  He testified that his doctor had prescribed 
bed rest, but that he was not able to take bed rest due to 
financial constraints.  He described having constant pain 
down the legs, but primarily down the right leg.  

A January 2006 VA X-ray examination report noted grade II-III 
spondylolisthesis with probable spondylosis at the L5-S1 
level.  It was noted it did not appear to be significantly 
changed from a January 2004 examination.  There was also 
severe intervertebral disk space narrowing at that level.  

In a February 2006 statement A.S. reported she had lived in 
the same house with the Veteran for the past nine years and 
that since his second surgery his back disorder had gotten 
worse.  She stated his pain medication was not working, that 
he was in constant pain, and that most of the time he was 
unable to get up from bed to go to his part-time job.  She 
also stated that he was very depressed because he was unable 
to care for his family due to mental and physical pain.  

VA treatment records dated in March 2006 noted the Veteran 
complained of constant body aches, weakness, and muscle 
cramping at night and that he requested stronger pain-relief 
medication.  An examination revealed normal curvature of the 
spine with tenderness along the lower spine.  Straight leg 
raises were positive with pain and discomfort.  There were no 
neurological deficits, but there was tenderness to deep 
palpation at the superior iliac crest.  The diagnoses 
included chronic low back pain and fibromyalgia.  A July 2006 
report noted moderate paravertebral tenderness to the back.  
Straight leg raise testing was positive.  The diagnoses 
included chronic low back pain.  A February 2007 MRI report 
noted there was some pathology at the lumbosacral junction 
with some disc protrusion and spondylolisthesis of L5.  The 
remainder of the study was normal.  

A January 2008 report noted the Veteran complained of 
moderate to severe back and neck pain, with worse neck pain, 
and that he requested stronger pain-relief medication.  An 
examination revealed normal curvature of the spine with no 
tenderness.  The diagnoses included low back pain, insomnia, 
and fibromyalgia.  In an April 2008 psychiatry service 
report, it was noted that the Veteran stated  he had back 
pain and felt depressed, but that he slept fair.  The 
examiner noted the Veteran was preoccupied with chronic pain 
and vague strange somatic concerns.  

On VA examination in July 2008 the Veteran complained of 
constant low back pain radiating into his right lower 
extremity and sleep disturbance.  It was noted he took 
Lortab, gabapentin, and cyclobenzaprine for pain which 
provided only modest relief.  He denied any incapacitating 
episodes in the previous year and reported he did not use a 
brace or assistive device.  He stated he did very little 
driving and that he continued to work for a bottled water 
company.  He reported that lifting 40 pound bags of salt 
aggravated his back pain.  He complained of fatigue and lack 
of endurance, but denied flare-ups or incoordination.  

The examiner noted the Veteran walked with a normal gait.  
There was no tenderness or spasm on palpation of the lumbar 
musculature.  There was tenderness to the left sacroiliac 
area.  Range of motion studies revealed forward flexion to 
60 degrees with pain and no further flexion, extension to 10 
degrees with pain and no further extension, left lateral 
flexion to 20 degrees with pain, right lateral flexion to 20 
degrees with pain, left lateral rotation to 30 degrees 
without pain, and right lateral rotation to 30 degrees 
without pain.  It was noted he was barely able to stand on 
his toes and could not walk on his toes.  There was a 
positive straight leg raise on the right at 30 degrees.  
There were no reflexes in the knees and ankles.  There was 
equal extensor hallucis longus strength, bilaterally.  There 
was decreased pinprick to the right inner thigh, right inner 
leg, lateral right leg, and dorsum of the right foot.  On 
repetitive motion times three there was no change in range of 
motion, coordination, fatigue, weakness, or pain level.  The 
diagnoses included L5/S1 disc disease, L5/S1 
spondylolisthesis, lumbar laminectomy L5/S1 with fusion, 
removal of lumbar hardware, chronic pain secondary to lumbar 
disc disease and surgery, and decreased range of motion 
secondary to lumbar pain.  It was further noted that the 
Veteran's main problem was pain with daily and night pain 
which interfered with his range of motion.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The remaining spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 23, 2002).

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2008).

                  
38 C.F.R. § 4.71, Plate V (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

If the Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).

The September 23, 2002, regulation revisions also 
specifically provided for alternative separate, combined 
ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  Previously 
the rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor.  38 C.F.R. § 4.124a (2008).  

Analysis

Based upon the evidence of record, the Board finds the 
Veteran's spondylolisthesis at L5-S1 with bilateral 
spondylosis of the lumbar spine is manifested by no more than 
moderate intervertebral disc syndrome, moderate lumbar spine 
motion limitation, or forward flexion of the thoracolumbar 
spine to 30 degrees or more, including as a result of pain 
and dysfunction.  The probative evidence of record does not 
demonstrate severe or pronounced intervertebral disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc due to the service-connected 
disability.  There is no evidence of listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  There is also no evidence of any 
incapacitating episodes which required bed rest ordered by a 
physician.  The evidence also includes diagnoses of 
fibromyalgia that is apparently unrelated to the service-
connected disability

The Board notes that VA examination findings obtained during 
the course of this appeal are consistent with the other 
medical evidence of record.  On VA examination in July 2008 
the Veteran denied any incapacitating episodes, flare-ups, or 
incoordination.  The examiner noted he walked with a normal 
gait and that there was no tenderness or spasm on palpation 
of the lumbar musculature upon examination.  Range of motion 
studies revealed forward flexion to 60 degrees and combined 
thoracolumbar motion of 170 degrees, but without additional 
motion loss after repetitive motion testing.  Extensor 
hallucis longus strength was equal, bilaterally.  The July 
2008 VA examiner noted that the Veteran's main problem was 
pain which interfered with his range of motion.  Therefore, 
no higher or "staged" ratings under the old or new rating 
criteria for an orthopedic disorder are warranted.  

The Board finds, however, that the July 2008 VA examination 
provided evidence of positive straight leg raise testing on 
the right, and decreased pinprick to the right lower 
extremity.  There is no evidence, however, indicating that 
the foot dangles and drops nor that there is marked muscular 
atrophy to the right lower extremity.  Active movement is 
shown below the knee.  The September 23, 2002, regulation 
revisions specifically provide for alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome, but the 
evidence in this case demonstrates no more than a mild 
incomplete sciatic nerve paralysis.  Therefore, a separate 
10 percent rating, but no higher, is warranted, effective 
April 4, 2008.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization, related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The objective findings of physical impairment are 
well documented.  In fact, at his July 2008 VA examination he 
reported that he continued to work and, in essence, that he 
was able to lift 40 pound bags of salt as required for his 
employment.  The evidence is not indicative of a marked 
interference with employment.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 20 percent for 
spondylolisthesis at L5-S1 with bilateral spondylosis of the 
lumbar spine is denied.

Entitlement to a separate 10 percent rating for mild sciatic 
nerve incomplete paralysis is granted, effective April 4, 
2008, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


